Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-4 and 5-8) in the reply filed on 02/08/2021 is acknowledged. Claims 1-8 remain pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “wherein the linker has…” in line 5, which is unclear. Since “a plurality of linkers” is established in line 3, it is unclear if applicant is referring to a single linker of the plurality of linkers or the plurality of linkers. It is suggested to recite Claims 2-4 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 4, claim 4 recites “wherein the fluorescent molecule is…” in lines 1-2, which is unclear. Since “a plurality of fluorescent molecules” is established in claim 1, line 4, it is unclear if applicant is referring to a single fluorescent molecule or the plurality of fluorescent molecules. It is suggested to recite “wherein the plurality of fluorescent molecules are…” if referring to the plurality of fluorescent molecules of claim 1.
Regarding claim 5, claim 5 recites “wherein the linker has…” in line 6, which is unclear. Since “a plurality of linkers” is established in line 3, it is unclear if applicant is referring to a single linker of the plurality of linkers or the plurality of linkers. It is suggested to recite “wherein the plurality of linkers have…” if referring to the plurality of linkers of line 3. Claims 6-8 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 8, claim 8 recites “wherein the fluorescent molecule is…” in line 2, which is unclear. Since “a plurality of fluorescent molecules” is established in claim 1, line 4, it is unclear if applicant is referring to a single fluorescent molecule or the plurality of fluorescent molecules. It is suggested to recite “wherein the plurality of fluorescent molecules are…” if referring to the plurality of fluorescent molecules of claim 1.


Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitation “capable of reacting with oxygen molecules to change a fluorescence intensity” is interpreted as intended uses of the claimed oxygen content sensor and are given patentable weight to the extent which effects the structure of the oxygen content sensor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (Jia-Jyun Lin, et al., “Folic acid-Pluronic F127 magnetic nanoparticle clusters for combined targeting, diagnosis, and therapy applications”, Oct 2009, Biomaterials, 30, 28, Pages 5114-5124. Hereinafter “Lin”).
Regarding claim 1, Lin teaches a sensor, comprising: a nanoparticle (Scheme 1, “PAAIO”); a plurality of linkers disposed on the nanoparticle (“FA-PF127”); and a plurality of fluorescent molecules (abstract teaches hydrophobic dye Nile Red), disposed on the plurality of linkers (abstract teaches hydrophobic dye is encapsulated, regarded as disposed on, in the PF127 linker), wherein the linker has at least one hydrophilic region and a 
Note that, “oxygen content sensor” is interpreted as an intended use of the claimed oxygen content sensor and are given patentable weight to the extent which effects the structure of the oxygen content sensor. The prior art of Lin structurally anticipates the limitations of claim 1.
Regarding claim 3, Lin teaches all of the elements of the current invention as stated above. Lin further teaches wherein the linker is a nonionic surfactant (the FA-PF127 linker includes Pluronic F127, “PF127”, which is a nonionic surfactant).
Regarding claim 5, Lin teaches a manufacturing method of a sensor, comprising: providing a nanoparticle (Scheme 1, “PAAIO”); disposing a plurality of linkers (“FA-PF127”) on the nanoparticle (section 2.3); and disposing a plurality of fluorescent molecules (section 2.4 and abstract, “nile red”) on the plurality of linkers (section 2.4), wherein the linker has at least one hydrophilic region and a hydrophobic region (the linker inherently has at least one hydrophilic region and a hydrophobic region because the linker “FA-PF127” includes Pluronic F127 or “PF127” which chemically has at least one hydrophobic region and a hydrophobic region), the linker is linked to the nanoparticle through the hydrophilic region (Scheme 1 shows 
Note that the oxygen content sensor that comprises fluorescent molecules that is an oxygen sensitive indicator is not positively recited in the manufacturing method of claim 5. Currently, Lin teaches all of the limitations of a manufacturing method of claim 5 as stated above. 
Regarding claim 6, Lin teaches all of the elements of the current invention as stated above. Lin further inherently teaches the method further comprising: surface-modifying the nanoparticle before disposing the linkers on the nanoparticle such that a surface of the nanoparticle has a carboxylic functional group (this method is inherent because Scheme 1 teaches the nanoparticle, PAAIO, is surface modified with carboxylic functional group, which suggests that the nanoparticle was surface modified with carboxylic functional groups before the disposing the linkers on the nanoparticles).
Regarding claim 7, Lin teaches all of the elements of the current invention as stated above. Lin further teaches wherein the step of linking the hydrophilic region of the linker to the nanoparticle comprises an esterification reaction (section 2.3, second paragraph teaches the linker and nanoparticle undergoes a chemical reaction to form an ester formation, considered an esterification reaction; Scheme 1 teaches the linker is chemically bonded to the carboxylic functional group of the nanoparticle to form an ester, which is considered an esterification reaction).
Regarding claim 8, Lin teaches all of the elements of the current invention as stated above. Lin further teaches wherein the fluorescent molecule is linked to the hydrophobic region of the linker through a hydrophobic interaction (section 2.4 and abstract teaches the hydrophobic dye Nile red is encapsulated into the hydrophobic region of the PF127).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Ruedas-Rama (Maria J. Ruedas-Rama, et al., “Fluorescent nanoparticles for intracellular sensing: A review”, Nov 2012, Analytica Chimica Acta, 751, Pages 1-23. Hereinafter “Ruedas-Rama”).
Regarding claim 2, Lin teaches all of the elements of the current invention as stated above. Lin further fails to teach the nanoparticle has a size of 500 nm.
Ruedas-Rama teaches a review of fluorescent nanoparticles for intracellular sensing (abstract). Ruedas-Rama teaches an oxygen sensitive indicator dye that is incorporated into a matrix of 500 nm amino-modified polystyrene particles (page 13, second full paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Ruedas-Rama to provide the nanoparticle with a size of 500 nm. Doing so would be a simple substitution of nanoparticle size known in the art that would have reasonable expectation for successfully functioning as a medical sensor. 
Regarding claim 4, Lin teaches all of the elements of the current invention as stated above. Lin fails to teach wherein the fluorescent molecule is an oxygen sensitive indicator capable of reacting with oxygen molecules to change a fluorescence intensity.
Ruedas-Rama teaches a review of fluorescent nanoparticles for intracellular sensing (abstract). Ruedas-Rama teaches a hydrophobic oxygen sensitive indicator dye, PtTF20PP, used 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Ruedas-Rama to simply substitute the fluorescent molecule of Lin with the fluorescent oxygen sensitive indicator dye of Ruedas-Rama, which is an oxygen sensitive indicator. Doing so would be a simple substitution with a reasonable expectation for successfully determining the oxygen concentration within a cell. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grist et al. (Samantha M. Grist, et al, “Optical Oxygen Sensors for Applications in Microfluidic Cell Culture”, 2010, Sensors, 10, 9286-9316) teaches oxygen sensors for application in microfluidic cell culture (abstract) comprising nanoparticle sensors (section 5; Fig. 4; section 5.3) wherein oxygen-sensitive, fluorescent ruthenium compounds have been used extensively in oxygen sensing (section 3; section 3.1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797